t c memo united_states tax_court lawrence moore petitioner v commissioner of internal revenue respondent docket no filed date lawrence moore pro_se dennis g driscoll and michelle m lippert for respondent memorandum opinion goldberg special_trial_judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue the issue for decision is whether petitioner is liable for the alternative_minimum_tax amt in the amount determined by respondent some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in toledo ohio on the date the petition was filed in this case petitioner filed a federal_income_tax return for taxable_year as is relevant here petitioner reported on his return gross_income of dollar_figure from a refund of taxes a personal_exemption deduction of dollar_figure an itemized_deduction of dollar_figure for taxes paid miscellaneous_itemized_deductions of dollar_figure for unreimbursed employee business_expenses taxable_income of dollar_figure and a tax_liability of dollar_figure petitioner did not report amt liability in any amount in the notice_of_deficiency respondent did not adjust any of the above items reported by petitioner respondent’s sole adjustment was his determination that petitioner was liable for the amt in the amount of dollar_figure we have reviewed respondent’s calculation of the amt imposed by sec_55 and conclude that it is in accordance with the provisions of the internal_revenue_code this calculation and the underlying provisions of the internal_revenue_code can be summarized as follows taxable_income reported by petitioner dollar_figure refunded taxes included in gross_income by petitioner big_number exemption deduction claimed by petitioner big_number miscellaneous_itemized_deductions claimed by petitioner big_number itemized_deduction for taxes paid claimed by petitioner big_number alternative_minimum_taxable_income under sec_55 exemption_amount pursuant to sec_55 big_number taxable_excess under sec_55 big_number tentative_minimum_tax under sec_55 in this big_number case equal to of the taxable_excess big_number regular_tax under sec_55 as reported by petitioner big_number amt liability under sec_55 big_number 1the adjustments to taxable_income required in this case to calculate alternative_minimum_taxable_income are found respectively in sec_56 and e and a i and ii there are no facts relevant to this calculation other than those underlying the items that petitioner himself reported on his tax_return thus there are no disputed relevant facts petitioner has set forth various arguments as to why he should not be liable for the amt in these arguments he calls into question the integrity and fairness of this court and he makes various generalized assertions that respondent and the irs acted inappropriately both with respect to him and with respect 1for example petitioner asserts that respondent and the court have engaged in improper ex_parte communications in a collusive effort to undermine petitioner’s case petitioner’s primary support for this argument lies in two letters which internal_revenue_service irs appeals officers sent to petitioner the first letter notified petitioner that the irs appeals_office was reviewing his case and the second letter requested that petitioner settle the case by signing a stipulated decision document because the letters were sent to petitioner after he filed the petition in this case and because the second letter was dated on the same date as the court’s notice setting case for trial petitioner interprets these letters to indicate the existence of ex_parte communications however we find nothing in the letters suggesting ex_parte communications the letters merely represent a proper attempt by the irs appeals_office to resolve this case before trial to society as a whole we find these and the rest of petitioner’s arguments to be unfounded and frivolous petitioner’s legal arguments do little more than recite law or legal principle which is irrelevant taken completely out of context or otherwise misapplied we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir furthermore many of petitioner’s arguments advocate amendment or repeal of the amt this court is not the proper place for these arguments the function of this court is to accurately and justly apply the laws as they were written by congress nevertheless we briefly address one aspect of petitioner’s arguments throughout the trial and in petitioner’s various documents filed in this court including his brief petitioner focuses on his inability to conduct discovery in this case petitioner misunderstands the nature of discovery the purpose of discovery in this court is to ascertain facts which have a direct bearing on the issues before the court not to conduct a fishing expedition 64_tc_457 there are no factual disputes in the case at hand--respondent merely calculated petitioner’s amt liability under the relevant statutes using information which petitioner himself provided it is therefore the court’s responsibility to apply the law to the undisputed facts in order to ascertain petitioner’s correct_tax liability 74_tc_720 we have done so and as discussed above have concluded that respondent’s determination is correct under the law sec_6673 gives this court the discretion to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure where it appears that proceedings before the court have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position is frivolous or groundless petitioner has advanced only frivolous arguments and groundless assertions in this case furthermore this is the second case petitioner has brought in this court concerning the application of the amt provisions of the internal_revenue_code in moore v commissioner tcmemo_2002_196 we upheld respondent’s determination that petitioner was liable for the amt in a situation nearly identical to the present case petitioner has made no attempt to distinguish the two cases after the trial of the present case the court_of_appeals for the sixth circuit affirmed the decision of this court in petitioner’s prior case stating we further conclude that moore’s arguments relating to discovery and recusal of the tax_court judge are without merit first the determination of whether moore is liable for payment of an amt is a legal question that is not dependent upon any facts therefore discovery of unspecified facts allegedly in possession of the commissioner is simply unnecessary in this case second moore offers no facts or evidence to establish that the impartiality of the tax_court judge might reasonably be questioned moore’s subjective beliefs and the tax court’s adverse rulings in his case are insufficient to demonstrate that the tax_court judge was biased and prejudiced against him 66_fedappx_625 6th cir in part because petitioner’s appeal was not decided before the present case went to trial we decline to require petitioner to pay a penalty under sec_6673 at this time nevertheless the imposition of such a penalty remains within the discretion of this court if petitioner continues to advance frivolous arguments which waste limited judicial and administrative resources to reflect the foregoing decision will be entered for respondent
